Title: From Thomas Jefferson to Daniel Carroll Brent, 6 August 1802
From: Jefferson, Thomas
To: Brent, Daniel Carroll


          
            Dear Sir
            Monticello Aug. 6. 1802
          
          Your favor of the 3d. came to hand yesterday. whether it be best to insert the bars of the jail windows into an iron frame, or directly & separately into the stone [work], you can, on consultation with so many good judges on [the subject] form a much better judgment than I can, that I must forbear giving any opinion on it. that good white oak is better for every part of the roof than either pine or poplar, I have no doubt: yet it must depend on the practicability of getting it, & it’s price how far it may be best to substitute pine or poplar in unimportant parts. I do not think a floor of boards below the pavement necessary to prevent damp. the earth under a house of size is as dry as plank would be; and especially if the water falling on the roof is conveyed by pipes clear of the building. I hope the completion of the jail walls & roof before cold weather will be pushed to effect. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        